              Case 2:20-cv-00894-JCC Document 13 Filed 07/20/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    DANIEL BABARE, individually and on behalf          CASE NO. C20-0894-JCC
      of all others similarly situated,
10
                                                         MINUTE ORDER
11                          Plaintiff,
             v.
12
      SIGUE CORPORATION,
13
                            Defendant.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the time
18
     for Defendant to respond to Plaintiff’s complaint (Dkt. No. 11). The Court hereby GRANTS the
19
     motion and ORDERS Defendant to respond to Plaintiff’s complaint by August 3, 2020.
20
            DATED this 20th day of July 2020.
21
                                                          William M. McCool
22
                                                          Clerk of Court
23
                                                          s/Tomas Hernandez
24                                                        Deputy Clerk

25

26


     MINUTE ORDER
     C20-0894-JCC
     PAGE - 1
